               Case 5:19-cr-00159-EJD Document 14 Filed 06/27/19 Page 1 of 4



1    Bird & Van Dyke, Inc.
     A Professional Law Corporation
2
     David S. Van Dyke, CASB 154402
3    Mary Ann F. Bird, CASB 206770
     2111 W. March Lane
4    Suite B300
     Stockton, CA 95207
5
     Telephone      209.478.9950
6    Facsimile      209.478.9954
     Attorneys for Defendant Reyes Daniel Ruiz
7

8                                 UNITED STATES DISTRICT COURT
9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
     THE UNITED STATES OF AMERICA,                     Case No.: CR 19-00159 EJD
11
                    Plaintiff,
12
     vs.                                               PETITION TO MODIFY THE CONDITIONS
13                                                     OF RELEASE TO PERMIT
14   REYES DANIEL RUIZ,                                INTERNATIONAL TRAVEL

15                  Defendant.                         BEFORE THE HONORABLE JUDGE
                                                       VIRGINIA DEMARCHI
16

17                                                     DATE: July 11, 2019
                                                       TIME: 10:00 AM
18                                                     DEPT.: 2, 5TH FLOOR
19              PETITION TO MODIFY CONDITIONS OF RELEASE TO PERMIT
20
                                      INTERNATIONAL TRAVEL
21

22          Defendant Reyes Daniel Ruiz, by and through his attorney, Mary Ann F. Bird,
23
     respectfully requests this Court to issue an order granting permission for travel to Mexico to
24
     attend a prepaid family vacation.
25

26

27                                   BIRD & VAN DYKE
           PETITION TO MODIFY THE CONDITIONS OF RELEASE TO PERMIT INTERNATIONAL
28     TRAVELBEFORE THE HONORABLE JUDGE VIRGINIA DEMARCHIDATE: JULY 11, 2019TIME: 10:00
                                   AMDEPT.: 2, 5TH FLOOR - 1
           Case 5:19-cr-00159-EJD Document 14 Filed 06/27/19 Page 2 of 4



1        1. On April 4, 2019, Defendant was charged by indictment for a violation of 18 U.S.C.
2
            section 1030, to wit: Computer Intrusion; and 18 U.S.C. section 2511; to wit:
3
            Interception of Wire or Electronic Communications.
4
         2. On April 10, 2019, Defendant was arraigned and released on personal bond. He is
5

6           being monitored by US Pretrial, Sacramento Office.

7        3. Defendant and his family are scheduled to depart Friday, July 19, 2019 from San Jose
8
            International Airport and arriving in Guadalajara, Mexico the same day. Defendant
9
            and his family will return home on Monday, August 5, 2019. (See attachment:
10
            Itinerary)
11

12       4. The purpose of this trip is to participate in the yearly family reunion for both Mr.

13          Ruiz’s side of the family as well as Mrs. Ruiz’s side of the family. The majority of
14
            both respective families live in Guadalajara, Mexico.
15
         5. If allowed to travel internationally, Defendant will maintain his contacts with U.S.
16
            Pretrial in any manner deemed appropriate by this Court. Defendant is also willing to
17

18          check in with the State Department officials at the US Embassy in Guadalajara,

19          Mexico as a method of maintaining contact with US Pretrial.
20
         6. US Pretrial has denied the Defendant’s request and instructed Defendant to seek court
21
            approval.
22
         7. AUSA Daniel Kaleba was contacted on June 27, 2019. He opposes this request as
23

24          well.

25

26

27                                 BIRD & VAN DYKE
         PETITION TO MODIFY THE CONDITIONS OF RELEASE TO PERMIT INTERNATIONAL
28   TRAVELBEFORE THE HONORABLE JUDGE VIRGINIA DEMARCHIDATE: JULY 11, 2019TIME: 10:00
                                 AMDEPT.: 2, 5TH FLOOR - 2
               Case 5:19-cr-00159-EJD Document 14 Filed 06/27/19 Page 3 of 4



1           Wherefore, for the foregoing reasons, and for any other reason that may appear to the
2
     Court, it is respectfully requested that the Defendant’s petition for modification be granted and
3
     an order issued permitting Mr. Ruiz to travel with his family to Mexico.
4
                                                   Respectfully submitted,
5

6    Date: June 27, 2019                           _____/s/ Mary Ann F. Bird__________________
                                                          MARY ANN F. BIRD
7                                                         Attorney at Law on behalf of Defendant
8

9

10                                   CERTIFICATE OF SERVICE
11
            By agreement with AUSA Daniel Kaleba, I hereby certify that on June 27, 2019 the
12
     foregoing petition was served electronically upon AUSA Daniel Kaleba to email address:
13
     Daniel.Kaleba@usdoj.gov .
14

15

16                                                 _____/s/ Mary Ann F. Bird__________________
                                                          MARY ANN F. BIRD
17
                                                          Attorney at Law on behalf of Defendant
18

19   ///
20
     ///
21
     ///
22
     ///
23

24   ///

25   ///
26
     ///
27                                   BIRD & VAN DYKE
           PETITION TO MODIFY THE CONDITIONS OF RELEASE TO PERMIT INTERNATIONAL
28     TRAVELBEFORE THE HONORABLE JUDGE VIRGINIA DEMARCHIDATE: JULY 11, 2019TIME: 10:00
                                   AMDEPT.: 2, 5TH FLOOR - 3
               Case 5:19-cr-00159-EJD Document 14 Filed 06/27/19 Page 4 of 4



1                              [PROPOSED] FINDINGS AND ORDERS
2
             After a hearing upon the merits and with good cause showing,
3
             The Court hereby grants the request for modification and hereby modifies the
4
     Defendant’s conditions, entered in the above-captioned case on April 10, 2019, granting him
5

6    permission to travel to Guadalajara, Mexico to attend a family vacation.

7
             IT IS SO ORDERED.
8

9

10   DATE:                                               ___________________________________
11
                                                          HONORABLE VIRGINIA DEMARCHI
12
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                   BIRD & VAN DYKE
           PETITION TO MODIFY THE CONDITIONS OF RELEASE TO PERMIT INTERNATIONAL
28     TRAVELBEFORE THE HONORABLE JUDGE VIRGINIA DEMARCHIDATE: JULY 11, 2019TIME: 10:00
                                   AMDEPT.: 2, 5TH FLOOR - 4
